Citation Nr: 1211319	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses for private medical treatment received on December 6, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1957 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations by the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida, denying reimbursement for private medical expenses incurred on December 6, 2004. 

Review of the electronic folder discloses no evidence pertinent to this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks medical reimbursement for services rendered on December 6, 2004, at Parrish Medical Center, where he was treated for complaints of left flank pain radiating to the testicle after lifting 3-4 days earlier.  He had gradual onset of low back pain, left greater than right that gradually worsened, culminating in right testicle and groin pain the night prior to admission.  

The claim was disapproved in April 2008 by the James A. Haley Veterans Hospital in Tampa, Florida (hereinafter referred to as VAMC) under the Veterans Millennium Healthcare and Benefits Act on the basis that the condition treated did not meet the criteria for an emergency, under 38 C.F.R. § 17.1002.  An emergency under this criteria is defined as a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  Also under this criteria, for reimbursement to be warranted, the Veteran would have to establish that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center). 

The Administrative Screening Review in this determination is noted to have indicated that aside from the above described criteria for emergency not being met, the Veteran otherwise met the criteria for reimbursement under the Millennium Act.  See 38 C.F.R. 17.1002 (e) through (h), See also, 38 C.F.R. § 17.1004 (addressing the timeliness of the filed claim). 

The Board finds that further development is needed prior to adjudicating this matter.  Of note, the Veteran in his December 2005 Notice of Disagreement argued that at the time of the treatment in question, the nearest VA facility was over 40 miles away. The Veteran also indicated that his wife, a registered nurse (RN) at the time, had spoken to a VA representative, also a RN, at the VA facility in what he spelled as "Viero", Florida, who had advised the Veteran to go to the nearest emergency room (ER).  Thereafter, he was taken to the ER at Parrish Medical Center.  He repeated this argument in the May 2008 VA Form I-9 (substantive appeal), again stating that the RN on duty at the VA facility contacted (now spelled by him as Viera, Florida) advised that he be taken to the nearest ER.  In this substantive appeal, he also argued that the nearest VA facilities were 60 miles away.  

The claims folder and the medical reimbursement folder contain no evidence indicating that any records from the VA medical facility in Viero, Florida, were obtained from around the time the Veteran reportedly received the private treatment on December 6, 2004.  Since such records could contain pertinent medical evidence to bolster the Veteran's contention that his condition treated at the private ER could be reasonably construed as for an emergency, an attempt must be made to obtain them.  

Additionally, the Veteran's representative is noted to have submitted a waiver of AOJ review of additional evidence, in a document dated in March 2012, which accompanied a brief of that same day.  Review of the claims folder and medical folder, however, does not reveal any new evidence that was not already reviewed by the AOJ.  The AOJ should ensure that complete adjudication documents are associated with the VA medical folder.  

The Board notes that the statement of the case from May 2008 indicated that the Veteran filed a notice of disagreement (NOD) received in January 2005, in response to a September 2005 denial of his claim filed timely in December 2004 under the Millennium Health Care and Benefits Act.  Thereafter a reconsideration was made in April 2008, which is of record.  Additionally, the NOD dated in December 2005 and a VA Form I-9 (substantive appeal) from May 2008 are of record.  However, the original denial and notice from September 2005 are not associated with the claims folder.  Nor is the original claim filed in December 2004 associated with the claims folder.  Thus an effort should be made to associate with the medical folder or claims file, the December 2004 claim, and the original denial and notice from September 2005, plus any other outstanding adjudication documents. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any records from the Viero, Florida VAMC which pertain to the Veteran's medical condition that led to his private medical treatment at the Parrish Medical Center on December 6, 2004.  This should particularly include any records of communication between the Veteran (or his wife) and VA personnel, alleged to have taken place around the time of the treatment at Parrish, regarding the Veteran being advised to seek emergency medical treatment at a private facility.  Additionally, the AOJ should clarify the location and the availability of the VA facilities closest to the Veteran on December 6, 2004.  This should include identifying the distance from his residence, the hours of operation, emergency "walk in" policy, and the appointment scheduling policy (to include the average length of time to obtain an appointment) at the time.  All efforts to obtain these records should be fully documented, and the Viera, Florida VAMC should provide a negative response if records requested from this facility are not available.

2.  The AOJ should also associate with the file any outstanding adjudication documents (to include the original denial and notice of September 2005, and the original claim filed in December 2004). 

3.  Thereafter, following completion of above, the AOJ should obtain a medical opinion as to whether the condition treated by the private medical provider on December 6, 2004 was emergent in nature, following review of any evidence obtained pursuant to the above request. 

4.  After completion of the above, and after any additional development deemed appropriate is completed, the AOJ should readjudicate the Veteran's claim for reimbursement for expenses for private medical treatment received on December 6, 2004.  If the benefit sought is not granted, the Veteran and his representative should be provided a supplemental statement of the case.  After an appropriate time is afforded for the Veteran or his representative to respond, the matter should be returned to the Board for further appellate consideration. 


Thereafter, the case should be returned to the Board, if in order.  The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


